10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 1 of 64

Larry Reynolds

454 Meyers Blvd.
Marrero, Louisiana 1 9 CV A 6
Phone: 504-341-1435] Cell: 504-616-6945 , - =
Email: IpreynoldsOO@mail.com

 

U.S. DISTRICT COURT SOUTHERN DISTRICT NEW YORK

JURISDICTION £3 :

LARRY REYNOLDS, Case No.: Number e Ee -

Plaintiff o os :

vs COPYRIGHT > ne C

INFRINGEMENT LAWSUIT BS

SPOTIFY USA INC. SF
Defendant

 

 

 

 

JURISDICTION AND VENUE - |. This is a civil action over which this court has original
jurisdiction under 28 U.S.C. 1331 and 1338 in that the claims herein arise under federal
copyright law (17 U.S.C. 101, ET seq.) (the "Copyright Act"). Jurisdiction also exist pursuant to
28 U.S.C. 1332 (d)(2) because the matter in controversy exceeds the sum or value of $ 5,000,000
(exclusive of interest and costs), is an Individual Copyright Infringement Action in which
Plaintiff is a citizen of a State different from Defendant Spotify 2. Venue in this District is proper
under 28 U.S.C. 1391 (b) and/or 28 U.S.C. 1400 (a) . On information and belief, a Substantial
part of the acts of infringement complained of herein occurred in this District. THE PARTIES
- 3. The Plaintiff is an individual and residing in the United States (as defined herein), own the
reproduction and distribution rights of copyrighted musical works reproduced and distributed by
Defendant Spotify USA Inc. Plaintiff Larry Reynolds is an individual who is a resident of
Louisiana. NATURE OF THE ACTION - 4. This is an Individual Copyright Infringement
Action brought by Plaintiff, on behalf of himself who holds and owns the mechanical rights in
copyrighted musical works that Defendant Spotify USA Inc. ("Spotify" or Defendant) has used
without mechanical licenses in an egregious, continuous and ongoing campaign of deliberate
copyright infringement. This is a copyright infringement lawsuit brought by Plaintiff, on behalf
of himself, who is the holder of mechanical rights in copyrighted Musical Works the Defendant
Spotify USA Inc. (Spotify or Defendant) has used Without Mechanical licenses in an egregious,
continuous and ongoing Campaign of deliberate copyright infringement. 5. Specifically, Spotify
has and continues to unlawfully reproduce and/or distribute copyrighted musical compositions
(the "Works") to more than 75.9 million users via it's interactive commercial music streaming

service, as well as its 10 offline listening Service. Spotify reproduces and/or distributes the
PLEADING TITLE - 14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 2 of 64

Works despite its failure to identify and/or locate the owners of those compositions for payment
or to provide him with notice of Spotify intent to reproduce and/or distribute the Works.
Spotify's infringement of plaintiff's mechanical rights is knowing and willful. Indeed, Spotify has
publicly admitted it's failure to obtain licenses for the musical works it distributes or reproduces
or to pay royalties to copyright owner for its use of his works. Moreover, Plaintiff is informed
and believes that Spotify has created a reserve fund of a million of dollars wherein the royalty
payments Spotify wrongfully withholds from artist are held. 6. The existence of this fund
reflects Spotify's practice and pattern of copyright infringement, wherein Spotify reproduces
and/or distributes the works without first obtaining appropriate authorization or license. Such use
of the works creates substantial harm and injury to the Copyright holder, and diminishes the
integrity of the Works. JURISDICTION AND VENUE. This action is a civil action over which
this court has original jurisdiction under 28 U.S.C.1331 and 1338 in that the claim herein arise
under federal copyright law (17 U.S.C. 101, ET SEQ.) (the "Copyright Act"). Jurisdiction also
exist pursuant to 28 U.S.C. 1332 (d) (2) because the matter in controversy exceeds the Sum or
Value of $5,000,000 (exclusive of interest and costs), is a COPYIGHT INFRINGEMENT
COMPLAINT ACTION, in which Plaintiff, is a citizen of a state different from Defendant
Spotify, Venue in this District is proper under 28 U.S.C. 1391 (b) and/or 28 5 U.S.C. 1400 (a).
THE PARTIES - 7. Plaintiff is an individual residing in the United States and whom, (as defined
herein), own "76" reproduction and distribution rights of Copyrighted Musical Works

reproduced and distributed by Defendant Spotify USA Inc. Plaintiff Larry Reynolds is an
individual who is a resident of Louisiana. Defendant Spotify USA Inc. is a Delaware Corporation
with its principal place of business at 45 W. 18th Street, 7th Floor, New York, New York 1001,
Spotify is duly qualified to do and is doing business in New York and Louisiana. Through its
interactive-based services.

Defendant (Spotify) copyright infringement can be viewed as possibly knowing this repeated

unlicensed reproduction and distribution of musical works over the internet and handheld

 

devices. Defendant online activities knowingly and purposely interact with computers and
mobile devices. FACTUAL BACKGROUND - _ 8. Plaintiff Larry Reynolds has been an avid
presence in the music industry for decades, and has made his career creating and performing
music. Mr. Reynolds is a songwriter, composer and producer, and the author of "76" songs for

his popular groups LP Reynolds, Aruba Meyers, and L.P. Reynolds and the Argonauts. Mr.

PLEADING TITLE - 24
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 3 of 64

Reynolds is the copyright owner of the exclusive rights in a little over "76" songs to his musical
copyrighted compositions in the United States, and have the mechanical rights to these works of
music. Pursuant to the Copyright Act, Plaintiff Possess exclusive rights regarding the
reproduction and/or distribution of the copyrighted Works, including the associated licensing
rights to such activities. Plaintiff distribute, sell and/or license the Works in the form of CDs, and
other tangible media throughout the United States, including in Louisiana. Plaintiff reproduce,
distribute, sell, and/or license the Works in the form of digital audio files delivered and
performed via the internet. Plaintiff have invested and continue to invest good money, energy,
time, effort and creative talent to create and develop the Works. 9. Spotify is an interactive
commercial music streaming service (among other services that operates an Internet website
(www.spotify.com) permitting users to customize listening choices for recorded music and to
create Internet "radio stations". It's Internet services are downloadable to computers and
handheld devices (via mobile applications) making its streaming capabilities widely available to
millions of users. Indeed, Spotify has optimized its website for use on ios and Android-based
devices thereby reaching vast markets of users. Spotify claims to have played over 25 billion
listening hours of music since its launch date on 7th October 2008, "say hello to the most
entertaining Spotify ever", attached hereto as Exhibit A). 10. Spotify offers its service to the
public on both a free non-subscription and "premium" paid subscription basis. paid subscribers
enjoy numerous benefits unavailable to users of Spotify's free service, including but not limited
to, commercial-free listening privileges, "high quality audio", fully customizable play lists, and
enhance features such as "unlimited skips", “listen offline" and "play any track" COMPLAINT
(see, www.spotify.com.) Spotify's "premium" service is offered to users for a monthly fee of
$9.99. (see www.spotify.com.) Spotify's website is currently one of the most frequently visited
and used interactive streaming music sites on the internet and boasts a library of "millions of
tracks" available to users so that "the right music is always at your fingertips. (see,
www.spotify.com.) As of June 10, 2015, Spotify claimed to have 75 million active users (and 20
million paid subscribers). (see Spotify's announcement, "20 Million Reasons To Say Thanks
attached here to as Exhibit B). 11.Spotify further claims that, "We have now paid more than
$3 billion USD in royalties, including more than $300 million in the first three months of 2015
alone. That's good for music, good for music fans... And good for music makers". (see Exhibit

B.) Consequently, Spotify earns millions of dollars in revenues for its services, including from

PLEADING TITLE - 34

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 4 of 64

residents of Louisiana and New York. Plaintiff is informed and believe and there upon allege that
Spotify sells the rights to advertise to users on its website and mobile applications to earn
revenue above and beyond paid subscription. Spotify's internet music service is intended to and
does promote Spotify's services in a manner designed to attract users and paid subscribers of its
services. 12. Spotify regularly reproduces and/or distributes to listeners and users of its
services Plaintiff musical compositions, and has done so repeatedly for at least the past seven
years. In the course of rendering it's streaming services to users and subscribers, Spotify
reproduces and/or distributes Plaintiff's musical compositions or otherwise "didn't receive"
authorization from Plaintiff to reproduce or distribute such works to it's users and subscribers,
Spotify reproduces and/or distributes Plaintiff musical compositions numerous times. Spotify has
not licensed Plaintiff's musical compositions or received authorization from Plaintiff to

reproduce or distribute such works to its users and subscribers. INDIVI DUAL COPYRIGHT
COMPLAINT, Spotify's unlawful reproduction and/or distribution of Plaintiff's copyrighted
works has substantially harmed and continues to harm Plaintiff. 13. A non-exhaustive and
illustrative list of Plaintiff's Works that Spotify has illegally reproduced and/or distributed for its
users, includes, but is not limited to the following (among others): Plaintiff has received
Certificates of Copyright Registration from the Register of Copyright for the Works. Spotify's
egregious and willful violations of Plaintiff rights are highlighted in Spotify's pasted admissions
regarding it's failure to: (1) obtain licenses for the musical works it distributes and reproduces
(thereby infringing multiple copyrighted works); and (2) compensate copyright owners for its use
of their Works. 14. For example, in Spotify's May 23, 2014 comments to the United States
Copyright Office's Notice of Inquiry in connection with that Office's Music Licensing Study
(hereinafter, "comments", attached hereto as Exhibit C), Spotify admits that in some instances
"Spotify may not be able to identify the copyright owners from the sound recordings provided to
Spotify". (comments, are attached.) Also as exhibits, is (Plaintiff musical "Works" on Spotify's

Web Player - Spotify, dated 11-17-2016 as Exhibit C). Spotify failed to pay songwriter royalties

 

to a publishing company approximately 21% of the time. See Ethan Smith, Songwriters Lose Out
on royalties, WALL STREET JOURNAL, Oct. 14, 2015 The Copyright Act provides statutory
penalties to discourage Spotify's infringement, including statutory damages awards of between
$750 and $30,000 for each infringed work, and up to $150,000 for a willful infringement.

INDIVIDUAL COPYRIGHT INFRINGEMENT COMPLAINT | 15. B 1 PLAINTIFF

PLEADING TITLE - 44
10

11

12

13

14

1S

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 5 of 64

ALLEGATIONS 1-7. Plaintiff Reynolds brings this action on behalf of himself who is the owner
of mechanical rights for registered musical compositions, which rights were improperly infringed|
by Spotify's unlicensed and/or unauthorized reproduction and/or distribution of those
compositions. Larry Reynolds the proposed owner of mechanical distribution and reproduction
rights in mechanical compositions registered under United States Federal Law, which
compositions were reproduced or distributed by Spotify without license or authorization since
December 28, 2012. This action may be properly brought and maintained as an individual
copyright infringement action. The Plaintiff alleges that: COUNT ONE (Direct Copyright
Infringement 17 U.S.C. 106 and 501) Spotify, without license, permission, or consent of Plaintiff
has made unauthorized reproduction and/or engaged in unauthorized distribution of Plaintiff
copyrighted musical compositions. 16. As a direct and proximate result of Spotify's willful and
infringing conduct, Plaintiff is entitled to the maximum statutory damages or to the Plaintiff
actual damages and Defendant's profits, whichever are higher, against Defendant pursuant to 17
U.S.C. 504 (b). plaintiff elects to seek (1A.) "statutory damages" also with the court final
judgment, plus (2A.) 12.5% of Defendant gross monthly profits in the 4th quarter of this year
of 2019, also 2014-2018. Which is believed to be estimated to be $1.71 billion (see,
www.thrrott.com Exhibit A.) $1.71 billion in Q4 Thurrott. Com-Paul Thurrott Feb 6, 2019 Of the
$1.71 billion in Q4 revenues, $1.5 billion came from premium (paid) subscribers. Also 10.5% of
gross revenues plus royalties withheld from Plaintiff going back to pass years of 2014-2018 in
that sum of Defendant's profits which is owed to Plaintiff for Defendant's "Direct Copyright
infringement actions", is estimated at around $ 123,000,000, USD (3A.) Plaintiff also seeks
statutory damages in the amount of $2,280,000, also ($1,140,000, USD) for "Willful" Copyright
Infringements of "76" Copyrighted Registered works that Plaintiff has already registered with
United States Copyright Office. PLAINTIFF FACTS FOR SUMMARY JUDGMENT - I7A.
Plaintiff (Larry Reynolds) Facts for Summary Judgment against Defendant (Spotify USA INC.):
(A) Plaintiff 12.5% of Defendant $1.71 billion gross revenues - 12.5% X $1.71 billion =
$213,750,000,000, (76 songs Q4, Year: 2019, also gross revenues for 2014-2018) - (B) Premium
(paid) subscribers - $ 12.5% X $1.5 billion = $ 125,000,000, (76 songs Q4, Year: 2019), also
2014-2018 gross revenues) - (C)Plaintiff (Larry Reynolds) 12.5% of Defendant (Ad-supported
revenues -)12.5% X $ 200,000,000, = $2,500,000 (76 songs Q4, Year: 2019, also gross revenues

for 2014-2018). - (D) Defendant violations of 17 U.S.C. 1201 - (minimum, damage sum)

PLEADING TITLE - 54

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 6 of 64

$200.00 X 76 songs = $15,200 (76 songs Q4, Year: 2019, also 2014-2018). - (E) Defendant
violations of 17 U.S.C. 1201 (or more, damage sum) $2,500 X 76 = $190,000 (76 songs Q4,
Year: 2019, also 2014-2018).(F) Defendant violations 17 U.S.C 1202 (minimum damage sum)

$ 2,500 X 76 = $190,000 (76songs Q4, Year: 2019,, also gross revenues for 2014-2018). - (G)
Defendant violations of 17 U.S.C 1202 (or more than damage sum) - $$25,000 X 76 =1900,000
(76 songs Q4, Year: 2019, and also for 2014-2018).- (H) Defendant violations of 17 U.S.C. 504
of the U.S. Code (minimum statutory damage) $750 X 76 = $57,000 (Year: 2019, and also 2014-
2018) (I) Defendant violations of 504 of the U.S. Code - $30,000 X 76 = $2,280,000, (Year:
2019, and also 2014-2018). - (J) Plaintiff violations of 17 U.S.C. 504 of the U.S. Code (for
"Willful" violations) - $150,000.00 X 76 = $1,140,000, (Year: 2019, also, 2014-2018 per year) -
(EXHIBIT A-1, (1A) CIVIL ACTION AND FACTS FOR SUMMARY JUDGMENT.
EXHIBIT A (1.) PLAINTIFF FACTS FOR SUMMARY JUDGMENT THATS NOT IN
DISPUTE, AND ALSO IN SUPPORT OF SUMMARY JUDGMENT. EXHIBIT B (2.)
NEW YORK - BUSINESS. EXHIBIT C (3.) JAMES DUFFETT SMITH MUSIC
LICENSING STUDY EXHIBIT D (4.) DEFENDANT QUARTERLY STATEMENT.
EXHIBIT E (5.) HOW SPOTIFY BUILT A $ 20 MILLION BUSINESS. EXHIBIT F (6.)
THE WALL STREET JOURNAL, SONGWRITERS LOSE OUT ON ROYALTIES

EXHIBIT G (7.) PLAINTIFF WASN'T RECIEVING ROYALTIES. EXHIBIT H (8.)
SPOTIFY IS ADDING 1 NEW SUBSCRIBER EVERY 3 SECONDS. EXHIBIT I(9.)
SPOTIFY ACTUALLY TURNED A PROFIT IN Q4 2018. EXHIBIT J (10.) U.S. COPYRIGHT
ROYALTY RATES AND TERMS. EXHIBIT K (11.) U.S. COPYRIGHT ROYALTY FEES
AND PAYMENTS. EXHIBIT L(12.) U.S. CODE 1400 PATENTS AND COPYRIGHTS.
EXHIBIT M (13.) U.S. CODE 1204. EXHIBIT N (14.) U.S. CODE 501 INFRINGE OF
COPYRIGHT. EXHIBIT Q-A (15.) U.S. CODE1203. EXHIBIT P-B (16.) U.S. CODE
1203 INGENERAL. EXHIBIT Q-C (17.) STATUTORY DAMAGES. EXHIBIT R (18.)
17 U.S.C. 504 OF THE U.S. CODE. EXHIBIT S (19.) PLAINTIFF (LARRY REYNOLDS
(L.P REYNOLDS) ON SPOTIFY WEB PLAYER. EXHIBIT S-A (20.) PLAINTIFF (LARRY
REYNOLDS) L.P. REYNOLDS ON SPOTIFY: https://open.spotify.com 17. COUNT TWO
(Unfair Business Practices of New York Consolidated Laws, Limited Liability Company Law -
LLC 1303 Professional relationship and liabilities. 18. COUNT THREE (UNFAIR AND NO

ROYALTY PAYMENTS INVOLVING, PART 365 - RATES AND TERMS FOR USE OF

PLEADING TITLE - 64

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 7 of 64

NONDRAMATIC MUSICAL WORKS IN THE MAKING AND DISTRIBUTING OF
PHYSICAL AND DIGITAL PHONORECORDS. Plaintiff alleges and incorporates by reference
each and every allegation contained in paragraph | through 30 of the Complaint INDIVIDUAL
COPYRIGHT INFRINGEMENT ACTION - On information and belief, Plaintiff alleges that
Spotify (a) depresses the value of the royalties owed to Plaintiff for the use of his Works through
an arbitrary and non-negotiated payment structure, and (b) captures and holds funds which are
otherwise distributable and earns interest thereon, thereby profiting off it's own unlawful conduct,
These business practices are unlawful and unfair pursuant to New York Business & Professions
Code: New York Consolidated Laws - LLC 1303. Professional relationship and liabilities. 19.
As a direct and proximate result of Spotify's conduct alleged herein Plaintiff is entitled to recover
all proceeds and other compensation received or be relieved by Spotify for its failure to pay
royalties. This includes any interest accrued on the royalty funds inappropriately withheld from
Plaintiff. Plaintiff have been damaged, and Spotify has been unjustly enriched, in an amount that
is not as yet fully ascertained but which Plaintiff is informed and believes is not less than

$ 126,420,500, according to proof at trail. 20. Unless the Court enjoins and restrains Spotify's
conduct, Plaintiff will continue to endure great and irreparable harm that cannot be fully
compensated or measured in monetary value alone. Accordingly, Plaintiff is entitled to
temporary, Preliminary and Permanent injunctions, prohibiting further acts of unfair competition
pursuant to New York Business & Professions Code - New York Consolidated Laws - LLC 1303}
Professional relationship and liabilities. 21. LARRY REYNOLDS - MUSICAL WORKS
AND COPYRIGHT REGISTRATION NUMBERS: ("8" CD ALBUMS "A", "B", "C", D", "E",
"EF" "G","H")  ("A".) TENNESSEE FEVER(PRESIDENTIAL EDITION) Registration
Numbers: SR 794-096 Certification LARRY REYNOLDS - Effective Date of Registration:
November 22, 2016 - Library of Congress Copyright Office Public Catalog (1978 to present)
Search Larry Reynolds Tennessee Fever(Presidential Edition) # 185 TENNESSEE

FEVER(Presidential Edition) SRO0000794096 Date 2012 Larry Reynolds Author, Songwriter,

 

Owner - Artist, Larry Reynolds (LP Reynolds), (1.) Tennessee Fever (Vocal) Registration
Number SR 794-096 (2.) Tennessee Fever (Instrumental) Registration Number SR 794-096 (3.)
The Amazon (Instrumental) Registration Number SR 794-096 (4.) The Awakening
(Instrumental) Registration Number SR 794-096 (5.) Hearts of Glory (Instrumental) Registration

Number SR 794-096 (6.) There's a Change (Vocal) Registration Number SR 794-096 (7.)

PLEADING TITLE - 74
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 8 of 64

Heavenly Bliss (Instrumental) SR 794-096 (8.) It's Love My Friend (Vocal) Registration Number
SR 794-096 (9.) Tell Me You Won't Challenge Registration Number SR 794-096 (10.) God is
Our World (Vocal) Registration Number SR 794-096 (11.) Pretty Girl (Vocal) Registration
Number SR 794-096 (12.) The Girl That I Love (Vocal) Registration Number SR 794-096 (13.)
Argentine Tango Holy (Instrumental) Registration Number 794-096 = ("B") (22.)
SUPERSAINT Registration Number: SR0000819918 Library of Congress Copyright Office
Public Catalog (1978 to present) Search request: keyword= Larry Reynolds Supersaint Number
#1 Full Title LP Reynolds Supersaint, Copyright Number: SR00008 19918 Registration/Date
2017-10-06 Date of creation: 2012-09-09 Larry Reynolds Author, Songwriter, Owner - Artist
Larry Reynolds (LP Reynolds) (1.) Sainting While (Instrumental) Registration Number
SR0000819918 (2.) Living High (Instrumental) Registration Number SR0000819918 (3.)
Supersaint (Vocal) Registration Number SR0000819918 (4.) Air Wind Is Higher (Instrumental)
Registration Number SR0000819918 (5.) Plans Can be Made (Instrumental) Registration
Number SR0000819918 (6.) I Love (Vocal) Registration Number SRO000819918 (7.) Jobless
Crisis (Vocal) Registration Number $SRO000819918 (8.) Saints I Said (Vocal) Registration
Number SR0000819918 (9.) Sing Your Song (Instrumental) Registration Number

SR00008 19918 (10.) Sing Your Song (Vocal) Registration Number SRO000819918 Larry
Reynolds Author, Songwriter, Owner - Artist Larry Reynolds (LP Reynolds) ("C") 23.) A
HEAVENLY CHRISTMAS CHEERS Registration Number 1-6443871807 (1.) Wratchet Soul
(Instrumental) Registration Number 345678 (2.) Can I Lead You (Vocal) Registration Number
1-6443871807 (3.) To Tell the Angels We'll Dance (Vocal) Registration Number 1-6443871807
(4.) In These Blesseth Years (Instrumental) Registration Number 1-6443871807(5.) In These
Blesseth Years (Vocal) Registration Number 1-64438718007(6.) Tango Heaven (Instrumental)
Registration Number 1-6443871807 (7.) Stars of Heaven (Vocal) Registration Number 1-
6443871807(8.) Hasn't It Been Too Long (Instrumental) Registration Number 1-6443871807 (9.)
Love is on It's Way (Vocal) Registration Number 1-6443871807 (10.) Heavenly Christmas
Cheers (Instrumental Registration Number 1-6443871807 — ("D") (24.) L.P. REYNOLDS
CHRISTMAS Registration Number: SR 796-961 Larry Reynolds Author, Songwriter, Owner -
Artist Larry Reynolds (LP Reynolds) (1.) I'm Free (Instrumental) Registration Number SR 796-
961 (2.) Frosty Winterland (Vocal) Registration Number SR 796-961 (3.) Frosty Wonderland

(Instrumental) Registration Number SR 796-961 (4.) Christmas Time (Vocal) Registration

PLEADING TITLE - 84

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 9 of 64

Number SR 796-961 (5.) You Need a Merry Christmas (Vocal) Registration Number SR 796-
961 (6.) This Christmas for You (Vocal) Registration Number SR 796-961(7.) Yes I'm Here for
Christmas (Vocal) Registration Number SR 796-961 (8.) It's Funny (Instrumental) Registration
Number SR 796-961 (9.) It's Funny (Vocal) Registration Number SR 796-961 = ("E") (24.)
BRIDE FOR DOCTOR LEVINSTEIN - Registration Number SR 817-150 Effective Date of
Registration June 12, 2018, Certification Larry Reynolds December 23, 2017 - Library of
Congress Copyright Office, Public Catalog (1978 to present) Search request: keyword= Larry
Reynolds # 182 Full Title, LP Reynolds Bride for Doctor Levinstein Copyright Number:
SR0000817150, Date 2017 - Larry Reynolds Author, Songwriter, Owner - Artist Larry
Reynolds (LP Reynolds) (1.) Oh, That I Sing (Vocal) Registration Number SRO000817150 (2.)
When You Learn to Love (Vocal) (3.) That's the Way of the World (Vocal) Registration Number
SR00008 17150 (4.) Angel Time (Instrumental) Registration Number SR0000817150 (5.) Please
Entreat Me (Vocal) Registration Number SRO000817150 (6.) France Is Paris (Instrumental)
Registration Number SR0000817150 (7.) Heavenly Bliss (Instrumental) Registration Number
SR00008 17150 (8.) Bride for Doctor Levinstein (Instrumental) Registration Number

SR00008 17150 (9.) Yes, You'll Be Saved (Instrumental)) Registration Number SR0000817150
(10.) Heavenly Wave (Instrumental) Registration Number SRO000817150 (11.) You Shouldn't
Go Away (Vocal) Registration Number SR0O000817150 = ("F") (26.) L.P. REYNOLDS AND
THE ARGONAUTS - Registration Number: SR 818-761 Effective Date of Registration:
October 06, 201 7 - Certification- Larry Reynolds SR. Library of Congress Copyright Office
Public Catalog (1978 to present) Search request: keyword= Larry Reynolds L.P.Reynolds and
the Argonauts # 180 Full Title L.P Reynolds and the Argonauts, Copyright Number
SRO0000818761, Date 2013 Larry Reynolds Author, Songwriter, Owner Artist Larry Reynolds
(L.P. Reynolds) (1.) God Is So Real (Instrumental) Registration Number SRO000818761 (2.)
The Known Voyage (Instrumental) Registration Number SRO000818761 (3.) Fleet Destination
(Instrumental) (4.) Tell Me You Won't Challenge (Instrumental) Registration Number
SR0000818761 (5.) Hearts of Glory (Vocal) Registration Number SRO000818761 (6.) I Want
Jesus Around (Instrumental) Registration Number SRO000818761 (7.) Please Entreat Me
(Instrumental) Registration Number SRO000818761 (8.) Crackling Rocks (Instrumental)
Registration Number SRO0008 18761 (9.) Hasn't It Been Too Long (Instrumental) Registration

Number SRO00008 18761 (10.) Time Is Doing You (Instrumental) registration Number

PLEADING TITLE - 94

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 10 of 64

SR0000818761 (11.) The Spaceship Y'all (Vocal) Registration Number SRO000818761 = (""G")
(27.) LP REYNOLDS IF YOU DON'T BELIEVE - Registration Number: SR 817-146 Effective
Date of Registration: June 12, 2018 Certification Larry Reynolds December 23, 2107 - Library
of Congress Copyright Office - Public Catalog Search request: keyword= Larry Reynolds LP
Reynolds If You Don't Believe - # 181, Full Title: LP Reynolds If You Don't Believe,
$R0000817146 Date: 2012 Larry Reynolds Author, Songwriter, Owner Artist Larry Reynolds
(LP Reynolds)  (28.) (1.) If You Don't Believe (Vocal) Registration Number SRO000817146
(2.) Western Ways (Vocal) Registration Number SR00008 17146 (3.) I Love You (Vocal)
Registration Number SR0000817146 (4.) Endlessly (Vocal) Registration Number

SR00008 17146 (5.) Army in Paree (Vocal) Registration Number SRO0008 17146 (6.) Melanie
(Vocal) Registration Number SRO000817146 (7.) He Will Be Free (Vocal) Registration Number
SR0000817146 (8.) I Know I Want You (Vocal) Registration Number SRO0008 17146 (9.) Don't
You Know, Want You See (Instrumental) (10.) I Came to Sing (Instrumental) Registration
Number S$R0000817146 (11.) Washington D.C. (Instrumental) Registration Number

SR00008 17146 (12.) The Holy Dance (Instrumental) Registration Number SR0000817146 (13.)
Los Angeles (Instrumental) Registration Number SRO000817146 (29.) PRAYER FOR
RELIEF WEREFORE, Plaintiff, on behalf of himself respectfully prays for relief against
Defendant as follows: 1. Certify this matter as a COPYRIGHT INFRINGEMENT
COMPLAINT ACTION FOR DAMAGES AND INJUNCTIVE RELIEF, 2. Enter judgement
in favor of Plaintiff, 3. Enter injunction and/or declaratory relief as is necessary to protect the
interests of Plaintiff 17 U.S.C. 502, including enjoining Defendant from continued copyright
infringement and violations of the Copyright Act, 4. A temporary, preliminary, and
permanent injunctions enjoining and restraining Spotify, and it's respective agents, servant,
directors, officers, principals, employers, representatives, subsidiaries and affiliated companies,
successors, assigns, and those acting in concert with them or at their direction, from further

violations of New York Business & Professions Code - New York Consolidated Laws, Limited

 

Liability Company Law -LLC 1303. Professional relationship and liabilities. 29. 5. Injunction
relief that requires Spotify to pay for the services of a third party auditor to identify the owner of
these Works reproduced and/or distributed by Spotify's failure to first obtain a mechanical
license prior to reproducing and/or distributing the Works, and further requiring Spotify to

remove all such Works from its services until it obtains proper licenses for them; _ 6. Restitution

PLEADING TITLE - 104
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 11 of 64

of Spotify's unlawful proceeds, including Defendant's gross profits; (30.) 7. Award
compensatory damages to Plaintiff in the amount to be ascertained at trail or summary judgment;
8. Award statutory damages to Plaintiff according to proof, including but not limited to all
penalties authorized by the Copyright Act (17 U.S.C. 504 (c) (2); 9. Award Plaintiff Pre-and
Post-judgement interest to the extent allowable; and /// /// //f = ///_ 10. Award such other

and further relief that the Court may seem proper.

Larry Hanne f Kegood dn

Dated: Thursday March 7, 2019

 

 

PLEADING TITLE - 114

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 12 of 64

Larry Reynolds

454 Meyers Blvd.

Marrero, Louisiana 70072

(Home) 504-341-1435] (Cell) 504-616-6945
Email Address: lpreynoldsO0 @ gmail.com

U.S. DISTRICT COURT SOUTHERN DISTRICT NEW YORK

JURISDICTION
LARRY REYNOLDS, Case No.: Number
Plaintiff,
VS. CIVIL ACTION AND FACTS FOR
SUMMARY JUDGMENT
SPOTIFY USA INC.,
Defendant

 

 

 

EXIBIT A-1 CIVIL ACTION AND FACTS FOR SUMMARY JUDGMENT -
(1A.) This is a civil action and facts for summary judgment over which the Court has original
jurisdiction under 28 U.S.C 1331 and 1338 in that the claims herein arise under federal copyright
law (17 U.S.C. 101, et seq.) (the "Copyright Act"). Jurisdiction also exist pursuant to 28 U.SC.
1332 (d) (2) because the matter in controversy exceeds the sum or value of $5,000,000
(exclusive of interest and costs), is a civil action and facts for summary judgment in which
plaintiff is a citizen of a state different from defendant Spotify. Venue in this District is proper
under 28 U.S.C 1391(b) and/or 28 U.S.C. 1400 (a). On information and belief, a Substantial part
of the acts of infringement complained of herein occurred in this District, and Defendant is
subject to personal jurisdiction in this District. PARTIES - The plaintiff is an individual
residing in the United States (as defined herein), own the reproduction and distribution rights of
copyright musical works reproduced and distributed by Defendant Spotify USA INC. Plaintiff
Larry Reynolds is an individual who is a resident of Louisiana. EXHIBITA  (1.)
PLAINTIFF FACTS FOR SUMMARY JUDGMENT THATS NOT IN DISPUTE, AND
THATS ALSO IN SUPPORT OF SUMMARY JUDGMENT. PLAINTIFF UNDISPUTED

PARAGRAPH OF FACTS AND ANSWERS TO DEFENDANTS (SPOTIFY USA INC.)

 

OPPOSING ALIGATIONS AGAINST SUMMARY JUDGMENTS - (FACTS PARAGRAPH
3.) PLAINTIFF U.S. LIBRARY OF CONGRASS COPYRIGHT NUMBERS AND CD TITLES,
FOR EIGHT MUSICAL WORKS: ("A"), ("B"), ("C"), ("D"), ("E"), CF"), ('G"), CHA") ("A")
Tennessee Fever(Presidential Edition) Date: 2012 Registration Number: SRO000794096

1.Tennessee Fever (Vocal) Registration Number: SR0000794096 2.Tennesser Fever (Inst.)

PLEADING TITLE - 1
10

11

12

13

14

15

16

17

18

19

20

2)

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 13 of 64

Registration Number: SRO000794096 3.The Amazon (Instrumental) Registration Number:
SR0000794096 4.The Awakening (Inst.) Registration Number: SRO000794096 5. Hearts of
Glory (Inst.) Registration Number: SRO000794096 6. There's a Change (Inst.) Registration
Number: SR0000794096

7. Heavenly Bliss (Inst.) Registration Number: SRO000794096 _ 8. It's Love My Friend (Vocal)
Registration Number: SRO000794096 9. Tell Me You Won't Challenge (Inst.) Registration
Number: SR0000794096 10. God Is Our World (Vocal) Registration Number: SR0000794096
11. Pretty Girl (Vocal) Registration Number: SRO000794096 12. The Girl That I Love (Vocal)
Registration Number: SRO000794096 =13.Argentine Tango Holy (Inst.)Registration Number:
SRO0000794096 = ("B") L.P. REYNOLDS CHRISTMAS REGISTRATION NUMBER:
SRO000796961 1. I'm Free (Instrumental) Registration Number: SRO000796961 = 2.Frosty
Winterland (Vocal) Registration Number: SRO000796961 3. Frosty Wonderland (Inst.)
Registration Number: SRO000796961 4. Christmas Time (Vocal) Registration Number:
SR000079696 1

5. You Need a Merry Christmas (Vocal) Registration Number: SRO000796961 6. This
Christmas for You (Vocal) Registration Number: SR0000796961 7. Yes I'm Here for
Christmas (Vocal) Registration Number: SR00007969618. It's Funny (Inst.) Registration
Number: SR0000796961 9. It's Funny (Vocal) Registration Number: SRO000796961

("C") L.P. REYNOLDS BRIDE FOR DOCTOR LEVINSTEIN DATE 2017 REGISTRATION
NUMBER: SRO0000817150 1. Oh, That I Sing (Vocal) Registration Number: SR0000817150
2. When You Learn to Love (Vocal) Registration Number: SR0O000817150.

3.That's the Way of the World (Vocal) Registration Number: SRO000817150 4. Angel Time
(Instrumental) Registration Number: SRO000817150 5. Please Entreat Me (Vocal)
Registration Number: SRO000817150 6. France Is Paris (Inst.) Registration Number:
SRO0000817150 7. Heavenly Bliss (Inst.) Registration Number: SRO000817150 8. Bride of
Doctor Levinstein 9. Yes, You'll Be Saved (Inst.) Registration Number: SRO000817150 = 10
Heavenly Wave (Inst.) Registration Number: SRO000817150

11. You Shouldn't Go Away (Vocal) Registration Number: SRO000817150 = ("D")
SUPERSAINT, DATE: 2012 REGISTRATION NUMBER: SR0000819918 1. Sainting While
(Instrumental) Registration Number:SR0000819918  2.Living High (inst.) Registration

Number: SRO000819918 3. Supersaint (Vocal) Registration Number: SRO000819918

PLEADING TITLE - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 14 of 64

4. Air Wind Is Higher (Inst.) Registration Number: SRO000819918 5. PLans Can Be Made
(Inst.) Registration Number: SRO000819918 6. I Love (Vocal) Registration Number:
SR0000819918 7. Jobless Crisis (Vocal) Registration Number: SRO000819918 8. Saints I
Said (Vocal) Registration Number: SRO000819918 9. Sing Your Song (Instrumental)
Registration Number: SRO000819918 10. Sing Your Song (Vocal) Registration Number:
SR00008 19918

("E") LP REYNOLDS IF YOU DON'T BELIEVE DATE: 2012 REGISTTATION NUMBER:
SR0000817146 —_1.If You Don't Believe (Vocal) Registration Number:SR0000817146 2.
Western Ways (Vocal) Registration Number: SRO000817146 3.1 Love You (Vocal)
Registration Number: SRO000817146 4. Endlessly (Vocal) Registration Number:
SR0000817146 5. Army In Paree (Vocal) Registration Number: SRO000817146 6. Melanie
(Vocal) Registration Number: SRO000817146 7. He Will Be Free (Vocal) Registration
Number: SR0000817146 8. I Know I want You (Vocal) Registration Number: SRO0008 17146
9. Don't You Know, Want You See (Instrumental) Registration Number: SRO000817146 10.1
Came To Sing (Inst.) Registration Number: SRO000817146 — 11. Washington, D.C.
(Instrumental) Registration Number: SRO000817146 12. The Holy Dance (Instrumental)
Registration Number: SRO000817146 13. Los Angeles (Instrumental) Registration Number:
SR00008 17146

("F") LP REYNOLDS SOMETHING NEW, DATE: 2015 REGISTRATION NUMBER:
SR0000816163 —1.Stars of Heaven (Vocal) Registration Number: SRO000816163 2. Tell Me
You Won't Challenge (Vocal Rap) Registration Number: SRO000816163 3. Something New
(Instrumental) Registration Number: SRO000816163 4. Hearts of Glory (Vocal) Registration
Number: SR0000816163 ("G") LP REYNOLDS A HEAVENLY CHRISTMAS CHEERS,
DATE: 2015 COPYRIGHT IS BEING REAPPLIED FOR, COPYRIGHT FILING NUMBER:
1-644381807 1.Wrachet Soul (Instrumental) Filing Number: 1-644381807 2.CanI Lead You
(Vocal) Filing Number: 1-644381807 3. To Tell The Angels We'll Dance (Vocal) Filing
Number: 1-644381807 4. In These Blesseth Years (Instrumental) Filing Number: 1-
644381807 5. In These Blesseth Years (Vocal) Filing Number: 1-644381807 6. Tango
Heaven (Instrumental) Filing Number: 1-644381807 7. Hasn't it Been Too Long
(Instrumental) Filing Number: 1-644381807 8. Love Is On It's Way (Vocal) Filing Number: 1-

644381807 9. Heavenly Christmas Cheers (Instrumental)

PLEADING TITLE - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 15 of 64

("H") L.P. REYNOLDS AND THE ARGONAUTS, DATE: 2013 REGISTRATIONNUMBER:
SR0000818761 1. God Is So Real (Instrumental) Registration Number: SRO000818761 — 2.
The Known Voyage (Inst.) Registration Number: SRO000818761 3. Fleet Destination
(Instrumental) Registration Number: SR0000818761 4.1 Want Jesus Around (Instrumental)
Registration Number:SRO000818761 5. Please Entreat Me (Instrumental) 6. Crackling
Rocks (Instrumental) Registration Number: SRO000818761 7. Hasn't It Been Too Long
(Instrumental) Registration Number: SR0000818761 8. Time Is Doing You (Instrumental)

9. The Spaceship Yall (Vocal) Registration Number: SRO000818761 EXHIBIT B

PLAINTIFF FACTS FOR SUMMARY JUDGMENT - (2.) NEW YORK - BUNSINESS WIRE,
02/06/2019 Defendant Spotify Technology S. A. Announces Financial Results for Fourth
Quarter 2018. Spotify Technology S. A. (NYSE SPOT) today reported financial results for the
fourth facial Quarter of 2018 ending December 31, 2018. This press release features multimedia
view of the full release here: https://www. Business wire. com/news/home/20190206005298/en/
Dear Shareholders, Results for Q4 2018 outperformed our expectations and for the first time in
company history, operating Income, Net Income, and Free Cash Flow were all positive.
MONTHLY ACTIVE USERS, maus grew 29% Y/Y to 207 million, outperforming the high end
of our 199-206 million MAU guidance range.

This performance was broad based with growth in most markets exceeding our expectations,
primarily as a result of improved retention relative to our forecast. Latin America and other
emerging regions continues to see especially strong growth. During Q4 our footprint expanded to
78 countries from 65 as we launched our service across 13 countries in the middle East and
North Africa in mid-November Performance to date has exceeded our initial expectations, as we
hope to build on this momentum in 20019. We also reached an important milestone as users
listened to more than 15 billion hours of content on the platform during Q4, Importantly,
engagement grew across both the Ad-Supported and Premium tiers. PREMIUM
SUBSCRIBERS - Premium Subscribers reached 96 million, up 36% Y/Y, hitting the high end of
our guidance range of 93-96 million. Outperformance was largely attributable to better than
expected intake from our Google Home promotion and annual Holiday campaign. Our Google
Home promotion marked the first ever hardware bundle offering in company history. For a
limited time during Q4, master account holders of our Family Plan in US were able to claim a

Google Home Mini speaker free of charge. We believe home voice speakers are a critical area of

PLEADING TITLE - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 16 of 64

growth, particularly for music and audio content, and we are evaluating a number of ways to
explore and refine our offering in this arena. We ran our annual Holiday conversion promotion
during Q4, which outperformed our expectation for new subscribers additions.
Over the course of 6 weeks, almost 7 million subscribers were added through this campaign,
including a single day record of almost 500,00 in December, we also launch our annual Wrapped
Holiday brand campaign where existing users were able to explore stats about their listening
habits throughout the year. The campaign saw the, etc.
EXHIBIT C PLAINTIFF FACTS FOR SUMMARY JUDGMENT - (3.) Defendant Spotify
U.S.A. INC. James Duffett-Smith May 23, 2014 Before the UNITED STATES COPYRIGHT
OFFICE LIBRARY OF CONGRESS, Notice of Inquiry- Music Licensing Study: Notice and
Request for Public Comment- (Page 5) statements from Spotify's James Duffett-Smith
Inquiry Concerning possible falts in not obtaining proper license to reproduce and distribute
Plaintiff musical Works. James Duffett-Smith: In the case of Spotify, the
company has had to secure the rights to millions of individual copyrighted works, many of which
were secured pursuant to the Section 115 license. But when doing so, Spotify first had to be able
to identify the copyright owners of each work, had to obtain contact information of those owners,
and then ensure that a notice of use was provided to such owners prior to first use.
To do this, Spotify had to rely upon the services of third party rights administrators, who
themselves often struggle with securing the necessary information to submit a compliant notice
of pursuant to statutory license. These problems are particularly magnified when dealing with
new releases, which consumers expect a service such as Spotify to have available on the day of
public release. Where a record label license Spotify to use a new release on Spotify Service to
coincide with the "street date" of such release, Spotify may only make sound recordings from
that release available on the Spotify Service if Spotify has secured license to the underlying
musical works.
In some cases Spotify may have a direct license in place, via its administrator with some of the
copyright owners that own an interest in the musical works embodied in the sound recordings on
the new release. But where it's administrator does not obtain a direct license, Spotify has to
obtain a license pursuant to Section 115 license.

EXHIBIT D PLAINTIFF FACTS FOR SUMMARY JUDGMENT - (4.)

Defendant ( Spotify U.SA INC. ) Quarterly Statements, for the years of 2014-2016. Gross

PLEADING TITLE - 5

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 17 of 64

Revenues based on Crunchbase News. Spotify's Growth Crunchbase - https://news. Crunchbase.
Com - 2014 revenue: 1.08 billion, 2015 revenue: 1.93 billion, 2016 revenue: 2.93 billion -
Morning Report: Spotify's first profitability metric is improving, but, according to THE
INFORMATION, the streaming company's operating losses persists as the company grows.
Global music streaming service Spotify grew around 40 percent to earn revenue of $2.2 billion in
the first half of 2017, losing "between 100 million and 200 million euros" during the same six
month period, according to the report in the information.

The same piece notes the company's gross margins improved to 22 percent in the first two
quarters of 2017, up 7 percent from its H1' 16 result of 15 percent. We can compare the above to
what we know about Spotify's financial performance, which includes it's 2016, 2015, and 2014
results. To remind ourselves, here are two sets of numbers that we reported back in June:
Spotify 2014 revenue: € 1.08 billion. . Spotify 2015 revenue: € 1.93 billion (+77.9 percent).
Spotify 2016 revenue: € 2.93 billion (+ 52.1 percent). And here's Spotify's gross margins:
Spotify 2014 gross margin: 16.1 percent. 2015 gross margin: 13.7 percent. Spotify 2016 gross
margin: 15.4 percent. In case you wanted to
do a more direct comparison, the company's H1' 17 result of $2.2 billion is, in fact, € 1.9 billion.
What is notable however is how far Spotify - a private unicorn that has raised over $1 billion and
is valued at more than $ 8 billion - managed to improve its gross profits in just one year. The 22
percent figure, provided that THE INFORMATION has a fully-loaded COGS number to riff
from, is up more than 40 percent in a year's time. That is a dramatic change, and, given that the
firm has huge revenues, implies a huge change in how it generates margins to pay for its
operations. If the company can use its expanded gross profits to lower its net losses while
avoiding expense creep, Spotify's March to IPO might not be as long as we expected.
EXHIBITE PLAINTIFF FACTS FOR SUMMARY JUDGMENT - (5.) Plaintiff (Larry
Reynolds) musical Works has been on Defendant (Spotify U.S.A.) music store and platform
since launch in the USA, also, Spotify has reproduced and distributed Plaintiff musical Works
without proper license, and in failing to obtain this proper license from Plaintiff along with not
paying royalties, Spotify has managed to do quite well with the aid of Plaintiff musical Works,
and in addition to helping people have more opportunities listen to Music. HOW SPOTIFY
BUILT A $ 20 BILLION BUSINESS BY CHANGING HOW PEOPLE LISTEN TO MUSIC

Post is from - https://producthabits.com/how-spotify-bult-a-20-billiin-business-by-changing-how

PLEADING TITLE - 6

 
10

11

12

13

14

15

17

18

19

20

2)

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 18 of 64

people... In 2006, the
landscape of the music industry was very different from what it is today, Peer-to-peer music
sharing service Napster was long dead and buried, having been hunted to extinction by the
Recording Industry Association of America’s lawyers. Internet radio was still in its infancy; it
would be two more years before iHeartRadio and Pandora launched their respective online radio
stations. Even the music industry itself was struggling: Sales of physical media such as CDs had
fallen consistently for the past several years, and the record labels themselves seemed to have
few ideas. For Daniel Ek and Martin Lorentzon, two Swedish serial entrepreneurs, this presented
an incredible opportunity. Convinced that there must be a better way for people to find and listen
to New music, the two men began brainstorming ideas for their next business venture. That
business was Spotify. | Spotify has since become the most popular streaming music service,
boasting more than 70 million paid subscribers. But how did they get there, and why did Spotify
strike such a powerful chord with music fans? The secret behind Spotify's success is that the
company identified a huge opportunity among music consumers, and then worked harder than
any other company to reach product-market fit first. Napster laid the groundwork for Spotify's
success by introducing a new way to listen to Music without the limitations of physical media or
ownership. What made Spotify such a bold, ambitious idea was doing the same thing Napster
did-but legally. _ Let's take a look at: How Spotify's relentless ficus allowed the company to
reach product-Market fit before anyone else in the streaming music space. EXIBIT F
PLAINTIFF FACTS FOR SUMMARY JUDGMENT - (6.) Plaintiff (Larry Reynolds) haven't
received any royalties from his musical Works that's been reproduced and distributed by
Defendant (Spotify U.SA. INC.) and continues to profit from its streaming services and has built
a $20 Billion Business from the aid of Plaintiff Copyrighted musical Works that wasn't
authorized by Plaintiff nor did Defendant have permission to reproduce and distribute. Posted
from: THE WALL STREET JOURNAL, SONGWRITERS LOSE OUT ON ROYALTIES -
Publishers say systems used by Spotify, others don't adequately keep track of who to pay - By
Ethan Smith October 14, 2015 - (see, https://www.wsj.com/articles/sonfwritees-lose-out-on-
royalties-1444864894) In the 10 months that ended this past January, Spotify users in the U.S.
listened more than 708,000 times to "Out of Time” by the poo-punk band A Day to Remember,
but the music-streaming service paid no songwriter royalties, according to data shared with the

band's record label and music publish. The omission wasn't an isolated event. Of... EXIBIT

PLEADING TITLE - 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 19 of 64

G PLAINTIFF FACTS FOR SUMMARY JUDGMENT - PLAINTIFF WASN'T
RECIEVING ROYALTIES (7.) While Defendant Spotify U.S.A. INC. was getting new funding
for its music streaming services on June 10, 2015 Plaintiff (Larry Reynolds) wasn't receiving any
royalties for his musical Works, not did Defendant Spotify had Plaintiff authorization to
reproduce and distribute Plaintiff musical Works back in June of 2015.

EXHIBIT H- PLAINTIFF FACTS FOR SUMMARY JUDGMENT - (8.) Posted from:
http://fortune. com/2015/06/10/spotify-number-users/_ FORTUNE- SPOTIFY IS ADDING
1 NEW SUBSCRIBER EVERY 3 SECONDS - By KIA KOKALITCHEVA June 10, 2015

Why did music streaming service Spotify just raise $526 million in new funding? Because it now
has 20 million users paying a monthly fee to avoid ads. The Swedish company confirmed the
long-rumored funding round on Wednesday. It also unveiled some new user numbers. The
company now has 75 million active users, 20 million of whom pay for ad-free Premium version
of its service.

Spotify added half of those 20 million paying users in the past year. That's one new subscriber
every three seconds, as Spirit points out. Spotify also says it's paid out more $3 billion in
royalties to artist; $300 million of that came in the first three more months of 2015 alone. The
fairness of royalties Spotify (and other music services) pay music artist has been called into
question repeatedly. Tidal, a subscriber-only service headed by rapped Jay-Z, claims to provide a
fairer Al tentative. On Monday, Apple pie threw down the gauntlet when it finally presented its
long-rumored Spotify competitor, Apple Music.

EXHIBITI PLAINTIFF FACTS FOR SUMMARY JUDGMENT - (9.) Posted from:
https://www. Thiurrott.com Home/ SPOTIFY ACTUALLY TURNED A PROFIT IN Q4
2018  Spotify Actually Turned a Profit in Q4 2018 Posted on February 6, 2019 by Paul
Thurrott in music + video, Spotify with 3 Comments In a surprise development, music
streaming giant Spotify Posted it's first-ever profit in the quarter ending December 31, 2018. But
don't worry, it probably won't happen again. "For the first time in company history, operating
income, net income, and free Cash flow were all positive", a Spotify letter to shareholders
announced. It's not going to last: Spotify's surplus in the recent quarter was largely due to gains
from its investment in the quarter. and Spotify forecasts a loss in every quarter in 2019, and for
the entire year, in keeping with its financial trajectory since the service launched in 2008.

That's not to Spotify hasn't plenty of good news in the earnings report, and to its credit, Spotify is

PLEADING TITLE - 8

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 20 of 64

surprisingly transparent and candid about how things are going. The firm provided plenty of data}
KEY DATA POINTS INCLUDE: monthly average user grew 29 percent year-over year to 207
million, exceeding expectations. That gain was attributed mostly to a 4th quarter promotion for aj
free Google Home Mini. "We believe home voice speakers are a critical area of growth,
particularly for music and audio content”, the firm noted. 7 million new subscribers were added
during the 6-week campaign. Spotify is now available in 78 countries worldwide, up from 65 a
year earlier. 40 percent of Spotify customers are in Europe, compared to 30 percent for North
America, 20 percent for Latin America, and 10 percent for the rest of the World. Customers
listened to over 15 billion hours of content during the fourth quarter alone. Of the $1.71 billion
in Q4 revenues, $1.5 billion came from premium (paid) subscribers. Ad-supported revenue was a
bit over $ 200 million. Both grew revenues by over 30 percent. Over 300,000 creators use the
Spotify for Artist platform on a monthly basis. Spotify announced that it is accelerating its
investment in purchasing by acquiring two podcast firms, Gimlet media and Anchor. The firm
plans to spend a total of $400 million to $500 million on "multiple acquisitions" in this area in
2019" . Growing podcast listening on Spotify is an important strategy for driving top funnel
growth, increased user engagement, lower churn, faster revenue growth, and higher margin", the
firm explained. As for the future. Spotify expects to end 2019 with 245-265 million active users,
of which 117-127 million will be paid premium subscribers. It expects to post an operating loss
of $ 228 million to $411 million on revenue of $7.24 billion to $7.76 billion this year.

EXHIBIT J PLAINTIFF FACTS FOR SUMMARY JUDGMENT - ROYALTY RATES AND
TRRMS (10.) Plaintiff (Larry Reynolds) (Exhibit J), of Royalty Rates and Terms for Making
Ephemeral Cooties of Sound Recordings for Transmission to Business Establishments from:
LIBRARY OF CONGRESS COPYRIGHT ROYALTY BOARD - 60362 Federal Register Vol.
85, No. 227 Monday November 26, 2018/Rules and Regulations - LIBRARY OF CONGRRSS
8copyright Royalty Board 37 CFR Part 384 [Docket No. 17-CRB-0001-BER (2019-2023] -

Determination of Royalty Rates and Terms for Making Ephemeral Copies of Sound Recordings

 

for Transmission to Business Establishments (Business Establishment II}) - AGENCY: Copyright
Royalty Board, ACTION: Final rule. SUMMARY: The Copyright Royalty Judges (Judges)
published final regulations setting rates and terms for the making of an ephemeral recording of a
sound recording by a business establishment service for the period January 1, 2019, through

December 31, 2023. Dates: Effective date: January 1,2019. ADDRESS: For access to the

PLEADING TITLE - 9
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 21 of 64

docket to read submitted background documents go to eCRB, the Copyright Royalty Board's
electronic filing and case management system, at https://app. Can. gov/ and search for docket
number 17-CRB-0001-BER (2019-2023). FO FURTHER INFORMATUON CONTACT: Anita
Blaine, CRB Program Specialist, by telephone at (202) 707-7658 or email at crb @loc.gov.
SUPPLEMENTARY INFORMATION: In 1995, Congress enacted the Digital Performance
Right in Sound Recordings Act, Public Law 104-39, which created an exclusive right, subject to
certain limitations, for copyright owners of sound recordings by means of certain digital audio
transmissions. Among the limitation on the performance right was the creation of a statutory
license for non-exempt, noninteractive digital subscription transmissions. 17 U.S.C. 114 (d). The
scope of the section 114 statutory license was expanded in 1998 upon the passage of the Digital
Millennium Copyright Act of 1998 (DMCA), Public Law 105-34. The DMCA created, inter alia,
a statutory license for the making of an “ephemeral recording " of a sound recording by certain
transmitting organizations. 17 U.S.C. 112 (e). This license, among other things, allows entities
that transmit performances of sound recordings to Business establishments to make an ephemeral
recording of a sound recording for later transmission, pursuant to the limitations set forth in
section 114 (d) (1) (iv). Chapter 8 of the Copyright Act requires the Judges to conduct
proceedings every five years to determine the royalty rates and terms for " the activities
described in section 112 (e) (1) relating to the limitation on exclusive rights specified by section
114 (d) (1) (c) (iv) ". 17 U.S.C. 801 (b) (1), 804 (b) (2). etc.- 384.3 Royalty fees for
ephemeral recordings. (a) Basic royalty rate. (1.) For the making of any number of Ephemeral
Recordings in the operation of a Business Establishment Service, a License shall Pay a royalty
equal to the following percentages of such Licensee's, "Gross Proceeds" derived from the use in
such service of musical programs that are attributable to copyrighted recording: Year
2019..... 12.5% Year 2020..... 12.75 Year 2021..... 13.0 Year 2022..... 13.25
Year 2023..... 13.5 (2) "Gross Proceeds" as used in this section means all fees and payments,

including those made in kind, received from any source before, during or after the License

 

Period that are derived from the use of copyrighted sound recordings during the License Period

pursuant to 17 U.S.C. 112 (e) for the sole purpose of facilitating a transmission to the public of a
performance of a sound recording under the limitation on exclusive rights specified in 17 U.S.C.
114 (d) (1) (C) (iv). The attribution Of Gross Proceeds to copyrighted classical recording bears to

the total playing time of all classical recording in the program; and (ii) For all other programs,

PLEADING TITLE - 10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 22 of 64

the proportion that the number of copyrighted recordings bears to the total number of all
recording in the program. EXHIBITK PLAINTIFF FACTS FOR SUMMARY
JUDGMENT - ROYALTY FEES AND PAYMENTS (11.) Royalty fees and payments for
ephemeral recordings in the operation of a Business Establishment Service, a Licensee (Spotify)
shall pay a royalty equal to that percentage of such Licensee's, "Gross Proceeds" derived from
the use in such service of musical programs that are attributable to copyrighted recording. (2)
"Gross Proceeds" as used in this section means all fees and payments, including those made in
kind, received from any source before, during or after the License Period d that are derived
from the use of copyrighted sound recordings during the License Period pursuant to 17 U.S.C.
112 (e) for the sole purpose of facilitating a transmission to the public of a performance of a
sound recording under the limitation on exclusive rights specified in 17 U.S.C. 114 (d) (1) (C)
(iv). Royalty Fees and payments for ephemeral recordings of "Gross Proceeds" to Plaintiff (Larry
Reynolds) is: 12.5%. Defendant Monthly Gross Revenues in Q4 2018 was $1.7 1billion, -Spotify
post December 31, 2018 to shareholders. (Plaintiff) 12.5% X (Spotify U.S.A Inc.) $1.71 billion =
$213,750, 000, 00 (Royalty fees and payments to Plaintiff (Larry Reynolds for Ephemeral
Recordings pursuant to 17 U.S.C. 112 (e) and 17 U.S.C. 17 114 (d) (1) (C) (iv). Royalty fees
for Ephemeral Recordings Plaintiff (Larry Reynolds) 12.5%. Defendant (Spotify U.S.A. Inc.)
Premium (paid) subscribers $1.5 billion Royalty fees for Ephemeral Recordings Plaintiff
(Larry Reynolds) 12.5% Defendant (Spotify U.S.A. Inc.) Ad - Supported Revenue 12.5% X
$200,000,000, (Q4) = $2, 500,000, (L) PLAINTIFF FACTS FOR SUMMARY JUDGMENT -
PATENTS AND COPYRIGHTS (12.) U.S.C. 1400. Patents and copyrights, mask work, and
designs - (a) Civil actions, Suits, or proceedings arising under any Act of Congress relating to
copyright or exclusive rights in mask works or designs may be instituted in the district in which
the defendant or his agent resides or may be found. (b) Any civil action for patent
infringement may be brought in the Musical District where the defendant resides, or where the
defendant has committed acts of infringement and has regular and established place of business.
EXHIBIT M_ PLAINTIFF FACTS FOR SUMMARY JUDGMENT - CRIMINAL
OFFENCES AND PENALTIES (13.) 17 U.S.C. Code 1204. Criminal offences and penalties

(a) IN GENERAL. - Any person who violates section 1201 or 1202 willfully and for purpose of
commercial advantage or private financial again (1) shall be fined not more than $500,000 or

imprisoned for not more than 5 years, or both, for the first offense; and (2) shall be fined fined

PLEADING TITLE - 11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 23 of 64

not more than $1,000,000 or imprisoned for not more than 10 years, or both, for any subsequent
offense. EXHIBIT N PLAINTIFF FACTS FOR SUMMARY JUDGMENT (14.) 17 U.S.C.
501. Infringement of copyright (a) Anyone who violates any of the exclusive rights of the
copyright owner as provided by sections 106 through 122 or of the author as provided in section
106A (a), or who imports copies or phonorecords into the United States in violation of section
602, is a infringed of the copyright or right of the copyright or right of the author, as the case

may be. For the purpose of this chapter (other than section 506), any reference to copyright shall
be deemed to include the rights conferred by section 106A (a). As used in this subsection, the
term "anyone" includes any state, any instrumentality of a state, and any officer or employee of a
state or instrumentality of a state acting in his or her official capacity. Any state, and such
instrumentality, officer, or employee, shall be subject to the provisions of this title in the same
manner and to the same extent as any nongovernmental entity.

(b) The legal or beneficial owner of an exclusive right under a copyright is entitled, subject to the
requirements of section 411, to institute an action for any infringement of that particular right
committed while he or she is the owner of it. The Court may require such owner to serve written
notice of the action with a copy of the complaint upon any person shown, by the recording the
Copyright Office or claim an interest in the copyright, and shall require that such notice be
served upon any person whose interest is likely to be affected by a decision in the case. The
Court may require the joiner, and shall permit the intervention, if any person having or claiming
an interest in the copyright. EXHIBIT O-A- PLAINTIFF FACTS FOR SUMMARY
JUDGMENT (15.) CIRCUMVENTION, DEVICE, PRODUCT, COMPONENT, OFFER, OR
PERFORMANCE OF SERVICE - 17 U.S.C. Code 1203. Civil remedies (a) CIVIL ACTION. -
Any person injured by a violation of section 1201 or 1202 may bring a civil action in an
appropriate united states district court for such violation. (b) POWER OF THE COURT. - In an
action brought under subsection (a), the Court - may grant temporary and permanent Injunctions
on such terms as it seems reasonable to prevent or restrain a violation, but in no event shall
impose a prior restraint on free speech, or the prep protected under the Ist amendment to the
Constitution, | EXHIBIT P-B - PLAINTIFF FACTS FOR SUMMARY JUDGMENT (16.)
CIRCUMVENTION, DEVICE, PRODUCT, COMPONENT, OFFER, OR PERFORMANCE
OF SERVICE - (1) INGENERAL.- Except as otherwise provided in this title, a person

committing a violation of section 1201 or 1202 is liable for either - (A) the actual damages and

PLEADING TITLE - 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 24 of 64

any additional profit of the violator, as provided in paragraph (3). (2) ACTUAL DAMAGE. -
The court shall award to the complaining party the actual damages suffered by the party as a
result of the violation, and any profits of the violator that are attributable to the violation and are
not taken into account in computing the actual damages, if the complaining party elects such
damages at the time before final judgment is entered. _ EXHIBIT Q-C - PLAINTIFF FACTS
FOR SUMMARY JUDGMENT - (17) CIRCUMVENTION, DEVICE, PRODUCT,
COMPONENT, OFFER, OR PERFORMANCE OF SERVICE- SATUTORY DAMAGES.
[Plaintiff (Larry Reynolds) Summary Damages for Transmitting Performances of (76 musical
works): (A.)(17.)violation of U.S.C.1201 (minimum damage sum): $200 X 76 = $15200
(B.)(17. violation of U.S.C. 1201 (or more than): $ 2,500 X 76 = $190,000 (C.)(17.) violation of
17 U.S.C. (minimum damage sum): $ 2,500 X 76 = $190,000 (D.)(17.) violation of 17 U.S.C.
1202 (or more than): $25,000 X 76 = $1,900,000, - At any time before final judgment is entered,
a complaining party may elect to recover an award of statutory damages for each violation of
section1201 in the sum of not less than $200 or more than $2,500 per act circumvention, device,
product, component, offer, or performance of service, as the Court consider just. (B) At any time
before final judgment is entered, a complaining party may elect to recover an award of statutory
damages for each violation of section1202 in the sum of not less than $2,500 or more than
$25,00. EXHIBIT R- PLANTIFF FACTS FOR SUMMARY JUDGMENT - LEVEL OF
DAMAGES FOR COPYRIGHTED MUSICAL WORKS (18.) LEVEL OF DAMAGES FOR
COPYRIGHTED MUSICAL WORKS, in the United States, statutory damages are set out in 17
U.S.C.504 of the U.S. Code. The basic level of damages is between $750 and $30,000 per work,
at the discretion of the court. Plaintiffs who can show willful infringement may be entitled to
damages up to $150,000 per work. - PLAINTIFF (Larry Reynolds) - STATUTORY DAMAGES
INVOLVING DEFENDANT (Spotify U.S.A. Inc.) (A.) (12.) violations of 17 U.S.C. 504 of the
U.S. Code: (minimum statutory damages): $750 X 76 = $57, 000 (76 songs). (B.)(18.)
violations of 17 U.S.C. the U.S. Code (or $30,000 damages, or more): $30,000 X 76 = $ 2, 280,
000 (76 songs) (C.)(18.) - ("Willful" Copyright violations) -17 U.S.C the U.S. Code, ( $150,000
X 76 = $1,140,000) EXIBITS PLAINTIFF FACTS FOR SUMMARY JUDGMEMT -
PLAINTIFE ON SPOTIFY WEB PLAYER  (19.) Plaintiff (Larry Reynolds) musical works
reproduced and distributed on Defendant (Spotify USA INC.) - Spotify Web Player - Spotify:

(Search, Browse, Radio, Your Music, Follow). 3 CD albums and more etc. - (1) L.P. Reynolds A

PLEADING TITLE - 13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 25 of 64

Heavenly Christmas Cheers, (2) L.P. Reynolds Christmas, Supersaint (LP Reynolds) -

https://play.spotify.com/artist/OrnxCaZf6Uww2E YJwrJ3Ew

Dated: May 13, 201

Larry Reynotds

PLEADING TITLE - 14

 
EXHIBIT (1A)

CIVIL ACTION
AND FACTS FOR
SUMMARY
JUDGMENT

EXHIBIT (A)
Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 27 of 64

PLAINTIFF FACTS FOR
SUMMARY JUDGMENT
THATS NOT IN DISPUTE,
AND ALSO IN SUPPORT

OF SUMMARY
JUDGMENT

EXHIBIT (B)

NEW YORK-
BUSINESS
EXHIBIT (C)

JAMES
DUFFETT
SMITH MUSIC
LICENSING
STUDY
EXHIBIT (D)

DEFENDANT
QUARTERLY
STATEMENT

EXHIBIT (E)
HOW SPOTIFY
BUILT A $20
MILLION
BUSINESS

EXHIBIT (F)
THE WALL
STREET
JOURNAL

EXHIBIT (G)
PLAINTIFF
WASN’T
RECEIVING
ROYALTIES

EXHIBIT (H)

SPOTIFY IS
ADDING 1 NEW
SUBSCRIBER
EVERY 3
SECONDS

EXHIBIT (1)

SPOTIFY
ACTUALLY
TURNEDA

PROFIT IN Q4
2018
EXHIBIT (J)

U.S COPYRIGHT
ROYALTY RATES
& TERMS

EXHIBIT (K)

U.S.
COPYRIGHT
ROYALTY FEES
& PAYMENTS

EXHIBIT (L)

U.S CODE 1400
PATENTS &
COPYRIGHTS
EXHIBIT (M)}
U.S CODE 1204

EXHIBIT (N)
U.S CODE 501
INFRINGE OF
COPYRIGHT

EXHIBIT (Q-A)
U.S CODE 1203
EXHIBIT (P-B)
1203
IN GENERAL
EXHIBIT (Q-C)

STATUTORY
DAMAGES
EXHIBIT (R)
17 U.S.C

504 OF THE U.S
CODE

EXHIBIT (S)
PLAINTIFF
(LARRY
REYNOLDS (L.P
REYNOLDS) ON

SPOTIFY)
Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 42 of 64

Before the
UNITED STATES COPYRIGHT OFFICE
Library of Congress

 

Notice of Inquiry

Music Licensing Study: Notice and Docket No. 2014-03

Request for Public Comment

ee ee

 

COMMENTS OF SPOTIFY USA INC.

James Duffett-Smith

Spotify USA Inc.

45 W. 18" Street, 7" Floor

New York, N.Y. 10011

Head of Licensing Business Affairs,
Spotify USA Inc.

May 23, 2014
Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 43 of 64

Introduction and Summary

Spotify USA Inc. (“Spotify’) respectfully submits these comments in response to the
Copyright Office’s Notice of Inquiry (the “NOT’”) for a Music Licensing Study: Notice and Request
for Public Comment, published in the Federal Register on March 17, 2014. 78 Fed. Reg. 14739
(Mar. 17, 2014). We appreciate the opportunity to participate in the Copyright Office’s evaluation
of the effectiveness of existing methods of licensing music for the purposes of preparing a report to
Congress on potential revisions to the United States Copyright Laws (the “Copyright Laws’).

Spotify is the largest interactive streaming music service in the United States, offering
consumers the ability to receive digital audio transmissions of sound recordings and the musical
works embodied therein on an interactive and noninteractive basis from a library that is currently
over 20 million songs (the “Spotify Service”). Worldwide, the Spotify Service has more than 40
million active users, of whom 10 million are paying subscribers.

To operate the Spotify Service, Spotify needs to secure multiple rights from multiple
copyright owners. These rights include, among others, the right to reproduce sound recordings and
the musical works embodied therein, the right to distribute sound recordings and the musical works
embodied therein, and the right to publicly perform sound recordings and the musical works
embodied therein by means of digital audio transmissions.

Spotify secures the right to reproduce, distribute, and publicly perform sound recordings
either from individual sound recording copyright owners or distributors (record labels and
aggregators). It has in the past in the case of noninteractive digital audio transmissions of sound
recordings where only the reproduction and public performance rights of sound recording copyright
owners are implicated secured rights pursuant to the statutory licenses set forth in Sections 112 and
114 of the United States Copyright Act (the “Copyright Act”). Spotify secures the right to
reproduce and distribute the musical works embodied in sound recordings either from musical work
copyright owners (typically music publishers) through its licensing administrator Harry Fox or
pursuant to the statutory license set forth in Section 115 of the Copyright Act. Spotify secures the
right to publicly perform the musical works embodied in sound recordings from the three performing
rights organizations (“PROs”) in the United States (i.e., ASCAP, BMI, and SESAC).

All of these licenses are secured pursuant to the legal regime created by the Copyright Act,
which has a significant impact on how Spotify operates the Spotify Service. Globally, Spotify pays
out around 70% of all money that it recieves to rightsholders which from launch of the service to
date has amounted to over $1bn.The process of securing all of these rights is time consuming,
expensive, and often inefficient. Spotify’s parent company had already been operating a version of
the Spotify Service outside of the United States for 3 years before launching in the United States on
14 July 2011, with the U.S.-delay resulting from the difficulty of securing enough rights from
copyright owners such that a sufficiently compelling music product could be offered to the
consumer.

Spotify welcomes the Copyright Office’s inquiry into the effectiveness of the current means
for licensing the rights to music in the United States. Spotify believes that should there be changes
made to the Copyright Laws in no circumstances should they be amended in a way that creates more

2-
Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 44 of 64

inefficiencies, more uncertainty, and more impediments to innovation that has rewarded creators,
consumers, and entrepreneurs.

Spotify strives to offer American consumers a compelling product. The company also
believes that authors, artists, and copyright owners deserve to be paid fair compensation for their
creative efforts. The Copyright Laws are balanced at the moment and, while in need of
modernisation in some relatively small respects, do allow Spotify to conduct its business for the
benefit of American consumers, authors, and creators. We would hope that through this study effort,
the Copyright Office will take into account the competing — but co-dependent - interests of authors
and creators, licensees, and the public and not to disturb the current balance of the Copyright Laws.

Spotify’s specific responses to certain of the Copyright Office’s questions are set forth
below. As a general matter, however, Spotify believes that any reforms to the Copyright Laws
should ensure the following:

¢ Authors and performers receive fair compensation for their creative works.

* Royalties payable for “music” — sound recordings and the musical works embodied therein —
have a rational relationship to one another so that the fees established for the use of one
copyrighted work take into consideration the fees paid for the use of the other.

* Section 115 is modernized so that there is an efficient mechanism for licensing large numbers
of musical works, the ownership of which is often split among multiple parties. This could
involve licensing on a blanket basis, whether voluntary or compulsory.

* Collective action by rights owners continues to be subject to government oversight and
regulation so that competitors may not act in concert to harm competition.

* Collective licensors are obligated to disclose in a transparent and real-time basis the
copyrighted works and the sound recordings in which they are embodied that they are
authorized to license and those to which they have lost the right to license within the past 3
months.

¢ The current balance in the Copyright Laws between the interests of authors, creators,
licensees and the public remains.

Musical Works

1. Please assess the current need for and effectiveness of the Section 115 statutory
license for the reproduction and distribution of musical works.

The section 115 statutory license is an indispensable component to facilitating a vibrant
marketplace for making millions of sound recordings available to the public on commercially
reasonable terms.

Today’s on-demand streaming services compete not only on functionality but also on, among

other things, the breadth of catalog made available to consumers. That most often requires a service
to offer content that suits the demands and expectations of all users - from those who want today’s

-3-
Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 45 of 64

In the case of Spotify, the company has had to secure the rights to millions of individual
copyrighted works, many of which were secured pursuant to the Section 115 license. But when
doing so, Spotify first had to be able to identify the copyright owners of each work, had to obtain
contact information for those owners, and then ensure that a notice of use was provided to such
owners prior to first use. To do this, Spotify had to rely upon the services of third party rights
administrators, who themselves often struggle with securing the necessary information to submit a
compliant notice of pursuant to the statutory license.

These problems are particularly magnified when dealing with new releases, which consumers
expect a service such as Spotify to have available on the day of public release. Where a record label
licenses Spotify to use a new release on the Spotify Service to coincide with the “street date” of such
release, Spotify may only make the sound recordings from that release available on the Spotify
Service if Spotify has secured licenses to the underlying musical works. In some cases Spotify may
have a direct license in place, via its administrator with some of the copyright owners that own an
interest in the musical works embodied in the sound recordings on the new release. But where its
administrator does not obtain a direct licence, Spotify has to obtain a license pursuant to Section 115.

A Section 115 license can only be secured, however, where Spotify can identify the
copyright owners of the musical works embodied in that release. Record label licensors of Spotify
are not prepared to notify Spotify of such ownership interests and Spotify may not be able to identify
the copyright owners from the sound recordings provided to Spotify. Thus, new releases that record
labels and artists want to have widespread distribution may not be made publicly available on the
Spotify Service due to a lack of information that enables Spotify to avail itself of the Section 115
license.

The requirement that a rightsholder be identified before a Section 115 licence can take effect
also creates strange effects when looked at in conjunction with the blanket licences provided by the
PROs. Where a copyright owner is not known by Spotify’s licensing administrator Harry Fox
(“HFA”), HFA conducts copyright research to try and identify them. One source that HFA uses is
the databases of the PROs, but they are considered by HFA to be secondary sources, which means
that HFA will write to the person listed as the owner to confirm the accuracy of the information and
the share of the copyright owned. If that person does not respond to HFA then it will not be able to
comply with the formalities required for the Section 115 licence so that work will not have a
mechanical licence to be made available on Spotify’s services. On the other hand, if the work is
listed in the PRO database then it will be covered by Spotify’s blanket licence from the PRO. This
means that in some cases, Spotify will be licensed for performing, but not mechanical rights in the
same composition. This would not be an issue if there were a blanket licence available for
mechanical rights, or if there were a database that could be relied on in order to comply with Section
115.

An additional inefficiency of the Section 115 license arises from the fact that each copyright
owner of each work has to be notified in advance prior to first use by each licensee. But if the intent
of the license is to facilitate licensing and provide copyright owners with compensation for use, then
it seems unnecessary to require streaming services to provide individual copyright owners with
notice prior to use. Copyright owners are presumably already placed on notice of a use by the record
labels that are manufacturing and distributing phonorecords to the public. As a result, the

-5-
Spotify Now Tas.20 Midian Baas YRSCARMS eV oy Latest Asfid FOtNS 46 of 64 Page lof]

FORTUNE
Spotify is adding 1 new subscriber every 3 seconds

By KIA KOKALITCHEVA June 10, 2015

Why did music streaming service $ milion in new

 

funding? Because it now has 20 million users paying a monthly fee to avoid
ads.

The Swedish company confirmed the long-rumored funding round on

 

Wednesday. It also unveiled some new user numbers. The company now has 75
million active users, 20 million of whom pay for the ad-free Premium version of

its service.

Spotify added half of those 20 million paying users in the past year. That’s one
new subscriber every three seconds, as Spotify points out.

Spotify also says it’s paid out more $3 billion in royalties to artists; $300
million of that came in the first three months of 2015 alone. The fairness of
royalties Spotify (and other music services) pay music artists has been called
into question repeatedly. Tidal, a subscriber-only service headed by rapped
Jay-Z, claims to provide a fairer alternative.

On Monday, Apple threw down the gau

 

‘et when it finally presented its long-
rumored Spotify competitor, Apple Music.

http://fortune.com/2015/06/10/spotify-number-users/ 3/26/2019
Spotify Web Player Spetify, o4641-UA Document 2 Filed 05/20/19 Page 47 of 64 Page! of 1

 

 

 

   

 

 

 

 

 

 

 

 

   

       

 

 

 

  

 

 

      

 

    

 

    

       

  
    
 

 

 

 

 

     
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| x
)
> SORTED BY ARTIST ~ FILTER: EULL ALBUMS ONLY.
ARTIST
{https://play.spotify.com/tuser/#23622 i hitps://play.spotify.com/user/123622
Search
xynolds
Browse
)
nental)
Radio
mas (V...
' POPULAR
ol, Music} a SOM
2Pac Greatest Hits (Explicit , Reallave it's Funny (Vocal) Emergency The Very Best Of Kool & EHg)00
Version) potif.comiiss ang
%
Foll 2Pac (spotify:artist:|ZwdS5xq Ashfordt& sinlS859 Fatistrumentebol & The Gang (spotify:artist:3... Kool & The Gang (spotifySARG9
‘ollow
| 3. Vv _ Sainting White <1,000 ff
https://play.spotify. com/user/W23 MM (https://play spotify.com/user/123622__(https://play spotify.com/user/123622__(https://play. spotify com/user/123622 §
E + In These Blesseth Years (Vocal) < 1,000
the Ar...
isseth Years (Instrume: 4,000
iristmas r
stmas...
ALBUMS +4
(https://play.spotify.co 2015
Wild And Peaceful
https://play.spotify.
https://piay.spotify.com/user/#23622 ( SAVE ) Ce)
SONG ®
“++ Wratchet Soul (Instrumental) 6:28
+ Cani Lead You (Vocal) 5:22
+ To Teil the Angels We'll Dance (Vocal) 4:00
+ In These Blesseth Years (Instrumental) 9:00
+ In These Blesseth Years (Vocal} 9:29
+ Tango Heaven (instrumental) 7:03
7 + Stars of Heaven (Vocal) 9:49
8 + Hasn't [tt Been Too Long (Instrumental) 5:20
9 + Love ls on It's Way (Vocal) 3:05
10 + Heavenly Christmas Cheers (Instrumental} 4:35
(hitps://play.spotify.co 2014
Lany L.P. Reynolds Christmas
(nttos://play spotify.com/album//iHepnoptGE

 

 

 

https://play spotify.com/artist/OmxCaZfe Uww2EYJIwrJ3Ew

11/17/2016
How Spotify Builta $29 Billion ddusingss by Chansina Hen dgepipbisten to Music’ Frq4 Page 1 of 22

   

How Spotify Built a $20 Billion Business by
Changing How People Listen to Music

In 2006, the landscape of the music industry was very different from what it is today. Peer-to-peer
music sharing service Napster was long dead and buried, having been hunted to extinction by the
Recording Industry Assaciation of America’s lawyers. Internet radio was still in its infancy; it would
be two more years before iHeartRadio and Pandora launched their respective online radio station:
Even the music industry itself was struggling: Sales of physical media such as CDs had fallen

consistently for the past several years, and the record labels themselves seemed to have few ideas

For Daniel Ek and Martin Lorentzon, two Swedish serial entrepreneurs, this presented an incredible
opportunity. Convinced that there must be a better way for people to find and listen to new music, the two

men began brainstorming ideas for their next business venture.
That business was Spotify.

Spotify has since become the most popular streaming music service, boasting more than 70M paid

subscribers. But how did they get there, and why did Spotify strike such a powerful chord with music fans?

The secret behind Spotify’s success is that the company identified a huge opportunity among music
consumers, and then worked harder than any other company to reach product-market fit first. Napster laid
the groundwork for Spotify’s success by introducing a new way to listen to music without the limitations of
physical media or ownership. What made Spotify such a bold, ambitious idea was doing the same thing

Napster did—but fegally.

Let’s take a closer look at:

* How Spotify's relentless focus allowed the company to reach product-market fit before anyone else in the

streaming music space

https://producthabits.com/how-spotify-built-a-20-billion-business-by-changing-how-peopl... 3/26/2019
Songwriters Lose Out p9. Reyybas- WE) Document 2. Filed 05/20/19 Page 49 of 64 Page | of 2

TECH

;ongwriters

Publishers say systems used by Spotify, others don’t adequately keep
track of whom to pay

   

By Ethan Smith
October 14, 2015

Tn the 10 months that ended this past January, Spotify users in the U-S. listened more
than 708,000 times to “Out of Time” by the pop-punk band A Day to Remember, but the
music-streaming service paid no songwriter royalties, according to data shared with the
band’s record label and music publisher.

The omission wasn’t an isolated event.

Of...

TO READ THE FULL STORY

 

SUBSCRIBE SIGN IN

 

 

 

 

https://www.wsj.com/articles/songwriters-lose-out-on-royalties- 1444864895 3/26/2019
The More Mogey.Spqtify Makpse dha J4°stiain Gist Ba GiceghUNGSIPNGWBO of 64 Page | of 29

©) dicirat Music Hews

(httos/ Awww. digitalmusicnews.com)

lalgreltrs)a|y

 

= TRENDING +» fndel Inks With Warner Music: “We're the First-Ever Aleerithm te Sig

 

Home (httos:/Avww.digitalmusicnews.com) >
Music Industry (https:/Awww.digitalmusicnews.com/catecory/music-industry) > Music Streaming (hetos:/Avww.digitaimusicnews.com/category/music-indussry/music-

streaming/)

 

>| spotify_rev_vs_payouts

(bttey//dmnrocks woengine.com/wp-
content/uploads/2015/06/spotify rev vs payouts.jog}

The following guest post comes from Jeff Price, one of the original founders of Tunecore and more recently, Audiam, a company whose mission is to
gets rights holders paid from the digital use of their music.

  

Spotify just posted a blog (https://news.spotify.com/ui/2015/06/1 0/20-million-reasons-to-say-thanks/) stating...

 

“As we grow, the amount of royalties we pay out to artists, songwriters and rights holders continues to
climb faster than ever. We have now paid more than $3 billion USD in royaities, including more than
$300 million in the first three months of 2015 alone. That's good for music, good for music fans... and
good for music makers.”

 

 

There is good news in their numbers. Unfortunately, that’s only part of the story.

In 2014, as Spotify’s Gross Revenue, subscribers and music reyalty pool went up, the amount artists, songwriters, publishers and labels were paid went BOWN.

You can see this trend in the graph i posted at the top of this article. You can also see the decline across various metrics:

Some Notable Spotify Premium Statistics From January, 2014 to December, 2014.

https://www.digitalmusicnews.com/2015/06/11/the-more-money-spotify-makes-the-less-ar... 3/26/2019
Explore Rapidly, Emerging Musicayith 2 DatacGrrarbias Plasditts/Jasightsp age 51 of 64 Page lof 4

Explore Rapidly Emerging Music Sort by Focus
with 3 Data-Crunching Playlists

(https://insights.spotify.com/us/category/about/)
Posted on June 2, 2015 by Eliot Van Buskirk

(https://insights.spotify.com/us/author/eliotvb/) Events

(https://insights.spotify.com/us/category/events/)

Inside Music
(https://insights.spotify.com/us/category/inside-
music/)

Methodology
(https://insights.spotify.com/us/category/inside-

music/methodology/)

People
(https://insights.spotify.com/us/category/people/)

Places

 

(https://insights.spotify.com/us/category/places/)

(https://spotifyinsights.files. wordpress.com/2015/06/hayhay.png)

Time
When he announced the new Spotify (https://news.spotify.com/2015/05/20/say- (https://insights.spotify.com/us/category/time/)
hello-to-the-most-entertaining-spotify-ever/) in New York last week, Spotify CEO
Daniel Ek introduced the world to three music experts who are helping to curate
music specifically for Spotify users, including the latest emerging tracks from their e RSS - Posts
genres of expertise: Tuma Basa (https://open.spotify.com/user/125174495) (hip- (https://insights.spotify.com/us/feed/)

hop), Austin Kramer (https://open.spotify.com/user/austinkramer) (electronic), and
Mjeema Picket (https://open.spotify.com/user/124375334) (R&B), to name a few.

As the largest on-demand music service on the planet, with over 25 billion listening

Audiographic Map

hours and over 60 million monthly active users, Spotify also has plenty of anonymized
listening data. Understanding which music is bubbling up from that community
requires algorithms. As such, helping music lovers find music requires both experts
and machines.

You can find popular music charts in Spotify Browse, among other places. What you
probably don’thave is an incredibly easy way to audition cutting-edge, emerging

  

music from around the world — the songs and artists that are juuuuuust starting to = .
get people’s attention. The following data-crunching music discovery tools look like (https://spotifymaps.github.io/musicalcit
regular playlists, but they actually draw on all of Spotify to update with new songs Listen to what people in many

every weekend, so they always provide a fresh mix of fast-rising music, ranging from countries and over a thousand cities are

obscure, deep tracks to potentially big hits. uniquely into now.

If you’re just going to follow one, make it The Needle - Current
(https://open.spotify.com/user/thesoundsofspotify/playlist/7xom7 CO8dOHxx9fnGwwrn0),
which was so named for the realization creator Glenn McDonald
(http://www.furia.com/page.cgi?type=log&id=438) had while looking for the

proverbial needle in the haystack: “The haystack doesn’t conceal needles, the

haystack is made of needles.”

Let’s explore.

The Needle: Current
(https://open.spotify.com/user/thesoundsofspotify/playlist/7xom/CC
— Potential Hits

https://insights.spotify .com/us/2015/06/02/explore-rapidly-emerging-music-with-3-data-cr... 3/26/2019
Spotify — Spetify Techy loess say AnmounsEs BAR Brau herd) put Quartes 218, Page | of 8

SSoyey open’ axl AAT NANES eases ‘ . > ¥
Mganelars Qevernances Events Contact Search
PRESS RELEASE QETAILS

Spotify Technology S.A. Announces Financial Results for Fourth
Quarter 2018

 

     
  
 

ars of our
& OF QUE

e ig ole

OF

 

https://investors.spotify.com/financials/press-release-details/2019/Spotify-Technology-SA-... 3/26/2019
Say hello to the mostentertaning Spquhy mefiths APotpy CemBMBAS Page 53 of 64 Page | of 10

We use cookies to give you the best online experience. By using our website you agree to our use of cookies in x

accordance with our cookie policy. Learn more here.

Say hello to the most sa
entertaining Spotify ever

 

& Meredith / Community Manager / 2015-05-22 09:15 AM

 

We are ona mission. With over 25 billion listening hours under the hood since our
launch seven years ago, we’re obsessed with figuring out how to bring music into every
part of your life, wherever you are, whatever you’re doing, whatever your mood. More
than ever, you’re telling us what you want: the best music to fit your mood and moment
mixed with great entertainment throughout your day. We understand that how music
fits into your life is as powerful as the music itself. So this week we’re rolling out a richer
mobile music experience built around your day, bringing you the music you love when

you need it most. Introducing:

e The Now start page. From the time you wake up until tonight’s party, the Now
start page serves you the right music day and night. Need a Monday morning
playlist pick-me-up? Done. The right tunes to help you focus after lunch? We’ve
got you covered. And because Now learns what you like, you’ll be sure to hear the
right music — selected from our in-house experts and your personal collection —
whatever the occasion. Recommendations will adapt over time to fit your taste and

mood.

https://community spotify.com/t5/Community-Blog/Say-hello-to-the-most-entertaining-Sp... 3/26/2019
How Does Spetify Make Monsycepeiay Rystyntthtede! tt dts Bass o Payless hap ey Page | of 18

 

 

 

 

 

 

 

   

  

  

Join 7000+ Members of The 4-Week MBA Business Community
Your ss emall here SIGN UP
FourWeekMBA
THE LEADING SOURCE OF CONTENT ON BUSINESS MODEL INNOVATION AND BUSINESS
STRATEGY
ABOUT BUSINESS MODELS BUSINESS STRATEGY

MARKET SEGMENTATION
Spotify Business Model senatapatth te estes
Gennaro Cuofano
International MBA,
Ves, Head of Business
Development for
WordLift.io and cre-
ator of Four-
H D S tif WeekMBA.com.
OW oes po I y Gennaro gained
Make M oney? over eight years of
a
. : experience in the
Spotify Business intemational man-
Model In A agement field. In
2015 he started this
N uts hell blog that focuses
on business model-
_ ing, growth market-
Spotify is a two-sided marketplace where art- . _.
; ing, and digital mar-
ists and music fans encounter on a single plat- ;
keting. Read
form. Its business model is based on a freemi- More
um with a free ad-supported service and a paid ~
Privacy & Cookies: This site uses cookies. By continuing to use this website, you Cl d t
agree to thefembership. Founded in 2008 with the belief ose and accep
To find out ribet musiagheuld betuniversallyeaceesabieult Our Cookie Pol
ley with a seamless experience based on stream-
3/26/2019

https://fourweekmba.com/spotify-business-model/
What is Spotif and hopadors ii gern Document 2 Filed 05/20/19 Page 55 of 64 Page | of 26

est ONA tests

gs
eS

 

 

 

Search Pocket-lint

 

 

 

What is Spotify and how does it work?

 

SPOTIFY

 

 

The

rvice:

10 best VPN deals

Best VPN se

 

 

 

Popular In Apps

3/26/2019

https://www.pocket-lint.com/apps/news/spotify/139236-what-is-spotify-and-how-does-it-...
Can Spotify Syriye This $1. oBalion Musigdablisher -awguit’ odpyesig Pact. 56 of 64 Page | of 3

HOME > MARKET INSIGHT, FINANCIAL ARTICLES > GADGETS, SMARTPHONES & TECH >

 

Can Spotify Survive This $1.6 Billion Music Publisher
Lawsuit?

The Sooty jawsull has been fied on ;

F eayseyurris eo jmafintimney Aled? Veyp sey é tek
of songwriters, including Nel Young and Stevie Nicks

 

8y BRAD MOON, im

 

 

SG RREANLIWZIFR Aig

 

Ads Sy ZERO

Source: Spotify

Spotify continues to outpace Apple Inc.’s (NASDAQ:ASPL) Apple Music in the battle for streaming music

 

dominance. But as Spotify gets closer to launching its expected IPO, it has hit a major bump in the road.

The bad news isn’t about subscribers, it's about the music it streams. Spotify is being sued by Wixen Music
Publishing, claiming the company has been using thousands of songs from artists it represents, without a
license. The Spotify lawsuit is claiming damages of $1.6 billion, in a move that could jeopardize the timing of
any Spotify IPO.

The lawsuit also exposes the sometimes shaky foundation streaming music services are built upon due to the
tangled web of copyright holders involved in the music industry. AAPL stock is up over 1.7%, but if it were
Apple Music in the publisher's sights this time instead of Spotify, that wouldn't be the case.

Spotify Lawsuit Launched

In its Spotify lawsuit filed on Dec. 29, Wixen Music Publishing is seeking compensation on behalf of its client

musicians. Wixen says Spotify has been streaming their music without a license or payment.
TechCrunch posted a copy of the full legal filing. In it, Wixen claims:

“Spotify has approximately 30 million songs in its catalogue. According to one report, Spotify
failed to pay songwriter royalties to a publishing company approximately 21% of the time.

https://investorplace.com/2018/01/can-spotify-survive-this-1-6-billion-music-publisher-la..._ 3/26/2019
Songwriters Lese Quy ayRovaliigs1 WAI Document 2. Filed 05/20/19 Page 57 of 64 Page lof 1

TECH

Songwriters Lose Out on Royalties

Publishers say systems used by Spotify, others don’t adequately keep
track of whom to pay

VAAN UE

Continue reading your article
with a WSJ membership

 

https://www.wsj.com/articles/songwriters-lose-out-on-royalties- 1444864895 3/26/2019
Songwriters LeseQut amRovaltiga 1 WAI Document 2 Filed 05/20/19 Page 58 of 64 Page 1 of 2

TECH

Songwriters Lose Out on Royalties

Publishers say systems used by Spotify, others don’t adequately keep
track of whom to pay

By Ethan Smith
October 14, 2015

In the 10 months that ended this past January, Spotify users in the U.S. listened more
than 708,000 times to “Out of Time” by the pop-punk band A Day to Remember, but the
music-streaming service paid no songwriter royalties, according to data shared with the
band’s record label and music publisher.

The omission wasn’t an isolated event.

Of...

TO READ THE FULL STORY

 

SUBSCRIBE SIGN IN

 

 

 

THE WALL STREET JOURNAL.

Continue reading your article
SIH ERMA Adee Bee er IT leLcracenl ©

 

https://www.wsj.com/articles/songwriters-lose-out-on-royalties- 1444864895 3/26/2019
Page | of 4

19-cv-04641-UA Document 2 Filed 05/20/19 Page 59 of 64

Case 1

L.P. Reynolds on Spotify

 

 
 
 
 

 

 

 
      

 

       

 

 

¢
Y
¢
¢
{
u
ee
ta %
V0 a |
* © é
/ —" he Milles
LS Le -_ ;
© ¢
"pau ov !
> on !
y ’
. ils -
vat ‘
: r
: G
6
5 {
3 ‘
S
%
q
1
a
¢

 
 
 
 

Nidan ee Pow te ee he
Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 60 of 64

Page 3 of 4

L.P. Reynolds on Spotify

 

 

thin

‘ah
vend
ae
wh
us
va

tee,

OG”

g
Middle
@

J
Gllillllldiillas

Yjpiliy

Whi pute

Cc

   

 

Uh

W
Wtipy

ee

Ulliyy

a

%
GUM

 

COMTIN INA CN

Try

AATORCTE

ff a gg tg SEQ NL OOO ET

deep
Page 2 of 4

 

gn
Mittite
“ey

olfomdl
aE’
@

ae
@
bia
atte

Soe

wily

3B

wy

fils

oy

¢%
Gules

a

guns

 

LITININAN

 

 

 

Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 61 of 64

L.P. Reynolds on Spotify

 

 

Wn “ity, Ul
eae, e
Z Y
Ss 0% Y
2 ey "kil yen é f b
LA Oe ‘lt
od WHLORUD oa ities
ly, wis
Chun G™ Coa iit
Be “dhe whom Z
Mle wS as Gui,
on 4s ee) ow wn itll
% ty me
LY “tll yo YOR aga te ie
Ae vom Cy in o™
4 y J fe
sel “a a p seston
west Wiley $% C
sade F % q REEUUTE
Ye 4 ‘ul
hey, Wudlloos et
te Ls Ey GY
te, “ny, cb YEG
et pin ee Te,
iy wanrn % We,
wy ‘ee as 4%
WA wlan “ae io
bhi pga Go yo
oy, ogc bm WM
_ % Ly eh £4"
“ “ah” “uh
Woon #4 We.
Wl, ome, rn A
“tony, A “Gti ‘toy,

  

WO"

“lt

we

ye

te

 

yes

 

Lathan ne fhe ew ree be Le wen fev eeben ed UM Neem LO OODLE T Ton STL OTL
Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 62 of 64

L.P. Reynolds on Spotify Page 4 of 4

httnd //Anan anatifur ram lartiatlNenel aT FAT Teen IOV Tavre TI? Dexxe KIMINNVA
Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 63 of 64

Manage My Trips : Delta Air Lines Page 4 of 4

TRIP PROTECTION

A GREAT COMBINATION: YOUR TRIP + PEACE OF MIND 31

$ 46
Congratulations! You have chosen to protec: you: trip with valuable Allianz “ravel Insurance, Please see your Polity /Certificate of Insurance For all flight. and
for complete coverage details. You should have received all plan information via email within 4€ hours of purchase. F e@ call 1-600-419-2016 passengers

 

with any questions.

men
v PURCHASED }

  

Our Promise to You: If you're not completely satisfied, you have 10 days (or more depending on your state of residence! to request a refure
provided you haven't started your trip or initiated a claim. Premiums are son-refundable afte this perioc
MANAGE YOUR POLICY | CUSTOMER SUPPORT | FILE A CLAIM

VIEW RECEIPT CANCEL

a

Ore vO...

 

 

 

e

Popular Topics: Accessible Travel Services T-avel with Children & infants — Travel with Pets
ASQOUT OELTA CUST 2 cR SERVICE SE sue eae ye POLICY
About Us Need Heip? Login Help Customer Commitment
Careers Tweet Us Site Map Tarmac Delay Plan
News Hub Email Us Browser Compatibility Legal
Investor Relations Accessibility Sustainability
Business Travel Booking Information Contract of Carriage
Travel Agents Cookies, Privacy & Security
Mobile App Human Trafficking Staternent

© 2019 Delta Air i

 

nes, Inc | Travel may be on othe: airlines

Terms and conditions apply io ali oifers and SkyMiles benefit 5ee specific ofier for details, and visit SkyhAiles Mernbership Guide & Program Rules

Website Feedback

& United States ‘ngfish Espatiol

Leg Thee ees Hatten namimuteinalfinADanr artian §/7/2019
Case 1:19-cv-04641-UA Document 2 Filed 05/20/19 Page 64 of 64

 
